 WICKLY, INC.467Wickly,Inc.,PetitionerandLocal 415, International Ladies'GarmentWorkers'Union,AFL-CIO.CaseNo. 12RM-31.May 10, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herbert N. Watterson, hear-ing officer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved' claims to represent certainemployees of the Employer.3.The Union had a 3-year contract with the Florida Apparel Man-ufacturer's Association, herein called the Association, effective untilAugust 31, 1960, and from year to year thereafter absent a 60-day no-tice.The Employer, which is engaged in the manufacture and saleof ladies' apparel, began operations in September 1959, with Corea,who had been employed by its predecessor, as production manager.On December 15, 1959, Corea and Belluso, a representative of theUnion, signed a "Memo" containing certain wage and other provi-sions,and stating that it was "made part of the foregoing Agree-ment," and this document was introduced in evidence attached to acopy of the Association contract.The Union contends that the Em-ployer thereby became a party to the contract, that the contract hasautomatically renewed, and that it constitutes a bar.The Employercontends that Corea had no authority to sign any binding agreement,that the provisions of the Association contract were not put into effect,and that it repudiated the contract as soon as the Employer's presi-dent was notified thereof.Corea has never held a corporate office with the Employer and ad-mitted at the hearing that he was never vested with authority to bindthe Employer in a contract.At the time the "Memo" was signed,Corea had some expectation of becoming a corporate officer of theEmployer.He informed Belluso of this expectation and of his lackof authority at the time of the signing.Corea also testified that hehad not become a corporate officer and, further, that the designation1 The name of the Unionappears as corrected at the hearing.131 NLRB No. 65. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Secretaryand Treas."following his signatureon the "Memo" wasnot in hishandwriting.Sometime in April or May 1960, being pressed by Belluso for pay-ment of dues asprovided in the Association contract, Corea gaveBelluso a personalcheck and began collectingduesfrom the em-ployees.As a result, the contract came to the attention of the Em-ployer's president, who immediately informed Corea that he had noauthority to bind the Employer to any agreement, notified the Unionof Corea's lack of such authority, and told the Union that itrepudiated the contract.Shortly thereafter an effort was made by Belluso to collect fromCorea the amounts provided in the Association contract for the em-ployee health and welfare fund.Without the knowledge of the Em-ployer's officersbut with Corea's permission, Belluso came to the plantofficeand, with the assistance of a clerical employee of the Employer,prepared a list of employeesalariesfor the purpose of computing theamountsowed to said fund. These computations were later made inthe union office by one of its employees, and the Union requested thatCorea pay the amount found to be due.When this request was con-veyed to the president of the Employer by Corea, it was refused andsuch payment was never made.The "Memo" provides that certain provisions of the Associationcontract were to become effective immediately while others were de-ferred until April 1, 1960.The Union claims that the terms of thecontract were put into effect in the Employer's plant at thetimes setforth in the "Memo," but the Employer denies this.The recordestablishes that the Employer has for some time paid a higher mini-mum wage than that called for in the contract; and that, althoughsome of the wage and hour provisions of the contractare ineffect inthe Employer's plant, these conditions prevailed before the "Memo"was signed.There is testimony about a grievance or price committeeat the Employer's plant, but no evidence that it was constituted tohandle grievances pursuant to the Association contract, and one ofthe committee membersis a nonunionemployee.In or about September 1960, Belluso madeseveralrequests of theEmployer for a contract containing a duly authorized signature, butall these requests were refused.The Union introduced into evidence a copy of a letter dated May18, 1960, requesting renegotiation of the contract,the original ofwhich the Union claimed was written byits southeastern regionaldirector and mailed to Corea.The Employer denied that it everreceived such a letter.The Union's regionaldirector was not at thehearing.It is clear, from theforegoingand the entirerecord, and we find,that Corea did not have the authorityto execute a contractbinding WICKLY, INC.469upon the Employer. Corea and Belluso were aware of this at thetime the "Memo" was signed.Moreover, the Employer's president,upon learning what Corea had done, promptly notified Corea and theUnion that Corea lacked such authority and that the contract wasrepudiated, and therefore refused to permit any effect to be givento the contract.The Union's acknowledgement of the Employer'sposition that there was no properly executed contract is indicatedby its efforts to obtain a duly authorized signature of the Employer.We therefore find there is no contract bar.2Accordingly, the Union'srequest for a new contract raises a question concerning representationwhich the Employer is entitled to have resolved by an election.3Accordingly, we find that a question affecting commerce exists con-cerning the representation of certain employees of the Employerwithin the meaning of Section 9(c) (1) and Section 2(6) and (7) ofthe Act.4.The parties were in agreement as to the appropriate unit exceptwith regard to the shipping clerk, whom the Employer would includebut the Union would exclude.The shipping clerk, who performsthe usual duties of that classification, also regularly helps other em-ployees who are in the unit, and works under the same supervisionas they do. In view of the employment interests he shares with theemployees in the unit, we shall include him 4Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act: All cutters, ma-chine operators, pressers, finishers, drapers, examiners-cleaners, spe-cialmachine operators, floor girls, sample hands, bundle girls orassorters, and the shipping clerk at the Employer's Miami, Florida,ployees, and supervisors as defined in the Act.5.The Employer's business, during the year it has operated, hasfluctuated from about 50 to 2 or 3 employees, according to the receiptof orders.At the time of the hearing in November 1960, the Em-ployer had a complement of 12, which it anticipated increasing toabout 20 over the next 6 months. It maintained at the hearing, how-ever, and so informed the laid-off employees who applied for rein-statement, that most of them had no reasonable expectancy of re-employment.Accordingly, we find that the laid-off employees whohave not been recalled are not eligible to vote.5[Text of Direction of Election omitted from publication.]2Herrall-OwensCo.,92 NLRB 160:Fruehauf Trailer Company,87 NLRB 589.8The Mastic Tile Corporation of America,122 NLRB 1528, 1529.Bergen Knitting Mills,Inc.,122-NLRB 801.8 Northwest Plastics,Inc.,121 NLRB 815, 816.